Case 8:17-cv-00829-EAK-AEP Document 69 Filed 03/05/19 Page 1 of 2 PageID 421




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

   DERRICK COLES, on behalf of himself and
   on behalf of all others similarly situated,

          Plaintiffs,

   v.                                                    Case No. 8:17-cv-829-T-17-AEP

   STATESERV MEDICAL OF FLORIDA,
   LLC, THE STATESERV COMPANIES,
   LLC, and STATESERV MEDICAL, LLC,

         Defendants.
   ______________________________________ /

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff Derrick Coles, on behalf of himself and on behalf of all others similarly

   situated, and Defendants StateServ Medical of Florida, LLC, The StateServ Companies, LLC,

   and StateServ Medical, LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

   stipulate to the dismissal with prejudice of this action, including all claims and counterclaims.


    /s/ Marc R. Edelman                           /s/ Lawton R. Graves
    MARC R. EDELMAN                               GEDDES D. ANDERSON, JR.
    Florida Bar No.: 0096342                      Florida Bar No.: 0138894
    Email: medelman@forthepeople.com              Email: ganderson@murphyandersonlaw.com
    MORGAN & MORGAN, P.A.                         LAWTON R. GRAVES
    201 N. Franklin Street, #700                  Florida Bar No.: 0086935
    Tampa, FL 33602-5157                          Email: lgraves@murphyandersonlaw.com
    Telephone: 813-223-5505                       MURPHY & ANDERSON, P.A.
    Facsimile: 813-257-0572                       1501 San Marco Blvd.
    Attorney for Plaintiff                        Jacksonville, FL 32207
                                                  Telephone: 904-598-9282
                                                  Facsimile: 904-598-92836
                                                  Attorneys for Defendants
Case 8:17-cv-00829-EAK-AEP Document 69 Filed 03/05/19 Page 2 of 2 PageID 422




                                 CERTIFICATE OF SERVICE

           I hereby certify that on March 5, 2019, I electronically filed the foregoing with the
   Clerk of the Court via the CM/ECF system, which will send a notice of electronic filing to all
   parties of record.


                                        /s/ Lawton R. Graves
                                                      Attorney




                                                 2
